DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 05/12/2021 which has been entered. Claims 2, 9 and 16 have been amended. Claim 1 has been cancelled. No Claims have been added. Claims 2-21 are still pending in this application, with Claims 2, 9 and 16 being independent.
Response to Arguments
Applicant’s arguments with respect to Claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 9, 11, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (2002/0067823 A1) in view of Sonesh et al (6,046,762).
As per Claim 2, Walker teaches a method comprising: a request including a first set of queueing parameters, the first set of queueing parameters including a first resource identifier for a first internet resource that provides a first wait-state application (Figure 10B – References 1042 and 1045; Page 9, Paragraph [0098]); in response to receiving the request, adding the communication session to a first communication queue (Figure 10C – Reference 1060; Page 10, Paragraph [0101]).
Walker also teaches transmitting an application request to the first internet resource based on the first resource identifier (Figure 10B – References 1050 and 1055; Page 10, Paragraph 230; Page 4, Paragraphs [0045] and [0046]; Page 5, Paragraphs [0052] and [0053); and executing the set of computer executable instructions to provide the first wait-state application to the client device in relation to the communication session (Figure 8; Page 8, Paragraphs [0077] and [0082]).  
Walker does not teach receiving, by a communication platform, a request to place a hold on a communication session associated with a client device that is external to the communication platform; and the first resource identifier being included in the request to place the hold on the communication session.
However, Sonesh teaches receiving, by a communication platform, a request to place a hold on a communication session associated with a client device that is external to the communication platform (Figure 1 – References 102, 104 and 105; Column 7, Line 50 – Column 8, Line 1); and the first resource identifier being included in the request to place the hold on the communication session (Figure 6 – Reference 630; Column 10, Lines 33-50). 
(Note: As illustrated in Figure 1, a plurality of callers/calling devices are external to the call center. In Column 10, Lines 33-50; Sonesh describes analyzing caller identification and requested services information and then placing an incoming communication into an appropriate wait queue [i.e. transmitting an application request to the first internet resource based on the first resource identifier included in the request to place the hold on the communication session])
It would have been obvious to one of ordinary skill at the time of the invention to modify the method taught by Walker with the method as taught by Sonesh to integrate an Internet Customer Service Center with a call center so a caller/customer arriving at an Internet 
As per Claims 4, 11 and 18, Walker teaches wherein the first resource identifier is a Uniform Resource Identifier and the application request transmitted to the first internet resource is a Hypertext Transfer Protocol request to the Uniform Resource Identifier (Figure 8 – Reference 812; Page 7, Paragraphs [0075] and [0076]).
As per Claim 9, the combination of Walker and Sonesh teaches a method as described in Claim 2. Walker also teaches one or more computer processors; and one or more computer-readable mediums storing instructions (Figure 2 – Reference 230; Page 5, Paragraphs [0052] and [0053]). It would have been obvious to one of ordinary skill at the time of the invention to modify the method and system taught by Walker with the method and system as taught by Sonesh to integrate an Internet Customer Service Center with a call center so a caller/customer arriving at an Internet site can transfer to a live or automated agent thereby ensuring more efficient service, proper call routing, access verification, and streamlined billing.
As per Claim 16, the combination of Walker and Sonesh teaches a method as described in Claim 2. Walker also teaches a non-transitory computer-readable medium storing instructions (Page 5, Paragraph [0053]). It would have been obvious to one of ordinary skill at the time of the invention to modify the method and non-transitory computer-readable medium taught by Walker with the method and non-transitory computer-readable medium taught by Sonesh to integrate an Internet Customer Service Center with a call center so a caller/customer arriving at an Internet site can transfer to a live or automated agent thereby ensuring more efficient service, proper call routing, access verification, and streamlined billing.

Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (2002/0067823 A1) in view of Sonesh et al (6,046,762)as applied to Claims 2, 9 and 16 above, and further in view of Anderson et al (2011/0125894 A1).
As per Claims 3, 10 and 17, the combination of Walker and Sonesh teaches the method, system and non-transitory computer-readable medium of Claims 2, 9 and 16; but does not teach wherein the first set of queueing parameters further includes a first queue identifier identifying the first communication queue, the communication session added to the first communication session based on the first queue identifier being included in the first set of queueing parameters.
However, Anderson teaches wherein the first set of queueing parameters further includes a first queue identifier identifying the first communication queue, the communication session added to the first communication session based on the first queue identifier being included in the first set of queueing parameters (Page 16, Paragraph [0106]).
It would have been obvious to one of ordinary skill at the time of the invention to modify the method, system and non-transitory computer-readable medium taught by Walker and Sonesh with the method, system and non-transitory computer-readable medium as taught by Anderson to provide customers an opportunity to consume information provided by and/or make purchases from an enterprise the customer is engaged with while waiting to be connected to a representative in an effort to generate additional revenue for an enterprise.

Claims 5, 6, 7, 12, 13, 14, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (2002/0067823 A1) in view of Sonesh et al (6,046,762) as applied to Claims 2, 9 and 16 above, and further in view of Zettner (8,233,611 B1).
As per Claims 5 and 12, the combination of Walker and Sonesh teaches the method and system of Claims 2 and 9; but does not teach wherein communication sessions added to the first 
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and system taught by Walker and Sonesh with the method and system as taught by Zettner to provide a subscriber seeking assistance from a call center representative a customized queuing experience that increases the probability that said subscriber continues to remain in the queue until said subscriber’s issue is resolved.  
As per Claims 6, 13 and 19, the combination of Walker, Sonesh and Zettner teaches wherein the request to place the hold on the communication session is received while a first client device participating in the communication session is active in the communication session, the method further comprising: in response to the first client device terminating the communication session, updating a state of the first client device to an inactive state.
(Note: In Column 2, Lines 29-57; Zettner describes a caller on hold receiving wait-state treatment being presented and accepting an option to schedule a request for a callback at a more appropriate time for the caller. The caller goes from holding for service [active state] to making the decision to terminate the call and schedule a callback [updating a state of the first client device to an inactive state])
It would have been obvious to one of ordinary skill at the time of the invention to modify the method, system and non-transitory computer-readable medium taught by Walker and Sonesh with the method as taught by Zettner to provide a subscriber seeking assistance from a call center 
As per Claims 7, 14 and 20, the combination of Walker and Sonesh does not teach while the first client device is in an inactive state, reinitiating the communication session with the first client device, the first wait-state application executed in relation to the communication session after the communication session has been reinitiated. However, Zettner teaches while the first client device is in an inactive state, reinitiating the communication session with the first client device, the first wait-state application executed in relation to the communication session after the communication session has been reinitiated (Figure 3 – References 62, 64, 66, 68 and 76; Column 4, Line 63 – Column 5, Line 22).
It would have been obvious to one of ordinary skill at the time of the invention to modify the method, system and non-transitory computer-readable medium taught by Walker and Sonesh with the method as taught by Zettner to provide a subscriber seeking assistance from a call center representative a customized queuing experience that increases the probability that said subscriber continues to remain in the queue until said subscriber’s issue is resolved.  
Claims 8, 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (2002/0067823 A1) in view of Sonesh et al (6,046,762), and further in view of Zettner (8,233,611 B1) as applied to Claims 6, 13 and 19 above, and further in view of Mancuso et al (2006/0245577 A1).
As per Claims 8, 15 and 21, the combination of Walker, Sonesh and Zettner teaches the method, system and non-transitory computer-readable medium of Claims 6, 13 and 19; but does not teach prior to executing the first wait-state application in relation to the communication session and while the first client device is in the inactive state, receiving a communication from 
However, Mancuso teaches prior to executing the first wait-state application in relation to the communication session and while the first client device is in the inactive state, receiving a communication from the first client device to reinitiate the communication session; and reinitiating the communication session in response to receiving the communication from the client device, the first wait-state application executed in relation to the communication session after the communication session has been reinitiated (Page 2, Paragraph [0020]).
(Note: In paragraph [0020], Mancuso describes the storing of call back information in a queue database and the population of a call back table with record keys. The record keys allows the auto-dialer to recognize whether a caller has called the call center prior to the scheduled call back time [receiving a communication from the first client device to reinitiate the communication session]. Having reinitiated the communication session the wait-state application is executed as described by Walker, Sonesh and Zettner)
It would have been obvious to one of ordinary skill at the time of the invention to modify the method, system and non-transitory computer-readable medium taught by Walker, Sonesh and Zettner with the method and system as taught by Mancuso to keep an editable record of scheduled call backs such that in the event that a caller contacts the call center prior to the scheduled call back and resolves the issue the scheduled call back may be deleted enabling call center resources are not wasted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dadiomov et al (2006/0218560 A1), JAISWAL et al (2010/0054431 A1), Pavlic et al (2009/0074166 A1), Williams (2008/0317058 A1), Lee et al (2007/0071223 A1), CHEN et al (2012/0114112 A1), and Spence et al (2013/0036427 A1). Each of these describes systems and methods of implementing a queue in a call center environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652                                                                                                                                                                                                        

/ANTIM G SHAH/Primary Examiner, Art Unit 2652